Citation Nr: 0301100	
Decision Date: 01/17/03    Archive Date: 01/28/03

DOCKET NO.  97-00 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim for service connection for a back 
disability.

(The issue of entitlement to an increased disability 
rating for chronic cystitis will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Emilio Cancio-Bello, Jr., 
Attorney


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1952.

This case comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
at San Juan, Puerto Rico.  In December 1998, the Board 
remanded this case to the RO for additional evidentiary 
development and adjudication.  The case has been returned 
to the Board for further consideration.

As a preliminary matter, the United States Court of 
Appeals for Veterans Claims (Court) has held that 
regardless of the RO's action in determining whether new 
and material evidence has been submitted, the Board still 
has a legal duty to consider that same issue.  See Barnett 
v. Brown, 8 Vet. App. 1 (1995).  Therefore, the Board 
construes the issue in the current case to be whether new 
and material evidence has been submitted to reopen the 
veteran's claim seeking entitlement to service connection 
for a low back disability.

The Board will be undertaking additional development on 
the issue of an increased rating for chronic cystitis 
pursuant to the of 38 C.F.R. § 19.9(a)(2) (2002).  When 
the action is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  38 
C.F.R. § 20.903 (2002).  After giving notice concerning 
the development and reviewing your response to the notice, 
the Board will prepare a separate decision on that issue. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  A May 1986 decision by the Board denied service 
connection for a back disorder.

3.  The evidence received since the May 1986 Board 
decision is either not new or not material, does not 
include evidence that bears directly and substantially 
upon the specific matter under consideration, and is not 
so significant that it must be considered with other 
evidence in the record in order to fairly decide the 
merits of the claim for service connection for a back 
disorder.


CONCLUSIONS OF LAW

1.  The May 1986 Board decision denying service connection 
for a back disorder is final.  38 U.S.C.A. § 7104(b) (West 
1991); 38 C.F.R. §§ 3.160(d), 20.1100 (2002).  

2.  Evidence received subsequent to the May 1986 Board 
decision is not new and material and the claim for service 
connection for a back disorder is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of the 
appellant's claim and appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was enacted.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  
The liberalizing provisions of the VCAA are applicable to 
the issue on appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence 
of a well-grounded claim.  Additionally, the VCAA provides 
that VA will assist a claimant in obtaining certain 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid 
in substantiating the claim.  The VCAA also requires VA to 
notify the claimant and the claimant's representative of 
any information including medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  This change in the law 
is effective from November 9, 2000, and is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet 
final as of that date.  However, where the claim is to 
reopen a previously disallowed claim with new and material 
evidence, the amendments to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii) only apply to claims to reopen finally 
decided claims received on or after August 29, 2001.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002); 
66 Fed. Reg. 45,620 (Aug. 29, 2001).

Review of the record reflects that the veteran was 
informed of the requirements for reopening his previously 
disallowed claim in an April 1995 letter, the October 1996 
statement of the case, the Board's December 1998 remand, 
and the August 2002 supplemental statement of the case.  
The statement of the case and the supplemental statement 
of the case provided the veteran with a summary of the 
evidence in the record used for the determination.  
Additionally, the April 1995 and August 2002 VA letters 
advised the veteran of the type of evidence he should 
submit for his claim.  The August 2002 VA letter also 
advised the veteran that the RO would request evidence 
identified by him.  Therefore, the veteran was advised of 
the evidence necessary to substantiate his claims.  In an 
August 2002 statement, the veteran advised the RO that all 
medical evidence from the VA Medical Center had been 
submitted.  The National Personnel Records Center 
responded to an RO inquiry that there were no Surgeon 
General's Office records related to the veteran.  Neither 
the veteran nor his attorney has identified additional 
relevant evidence of probative value that has not already 
been sought and associated with the claims file.  
Accordingly, the facts relevant to this claim have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA.  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C. § 5108.  38 U.S.C.A. § 
5103A(f) (West Supp. 2002).

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a) only applies to a claim 
to reopen a finally decided claim received on or after 
August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Since the veteran's claim was received prior to that date, 
the amended definition of new and material evidence is not 
applicable to the veteran's claim to reopen. 

Service connection for a back disorder was denied in a May 
1986 Board decision.  That decision is a final 
determination.  38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. §§ 3.160(d), 20.1100 (2002).  Prior final 
decisions of the Board may be reopened upon the receipt of 
evidence which is new and material.  38 U.S.C.A. §§ 5108, 
7104(b) (West 1991).  New and material evidence means 
evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The newly presented evidence need not be probative of all 
the elements required to award the claim but the evidence 
must tend to prove the merits of the claim as to each 
essential element that was a specified basis for the last 
final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  Evidence that is merely cumulative of 
other evidence in the record cannot be new and material 
even if that evidence had not been previously presented to 
the Board.  Anglin v. West, 203 F.3d 1343 (2000). 

In reviewing petitions to reopen previously and finally 
disallowed claims, VA must conduct a three-part analysis.  
First, whether the evidence submitted is "new and 
material" under 38 C.F.R. § 3.156(a).  Second, if VA finds 
the evidence is "new and material," then it must determine 
whether the claim is well grounded based upon all of the 
evidence of record.  Third, if the claim is well grounded, 
to proceed to the merits but only after ensuring that the 
duty to assist had been fulfilled.  Elkins v. West, 12 
Vet. App. 209 (1999).  As noted above, the VCAA has 
eliminated the requirement of a well-grounded claim. 

The evidence that is considered to determine whether new 
and material evidence has been received is the evidence 
received since the last final disallowance of the 
veteran's claim on any basis.  Evans v. Brown, 
9 Vet.App. 273 (1996).  Since the May 1986 Board decision 
is a final determination and was the last decision to 
address the issue of service connection for a back 
disorder, the evidence that is considered to determine 
whether new and material evidence has been received is the 
evidence that has been received following that decision.  
The evidence received subsequent to that decision is 
presumed credible for the purposes of reopening the 
veteran's claim, unless it is inherently false or untrue, 
or is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69 (1995).

The veteran received VA examinations in January 1987.  The 
hand written orthopedic examination report shows the 
veteran reported injuring his back lifting weights in 
service and having pain since the injury in service.  This 
is a history provided by the veteran.  However, the 
veteran previously indicated that he injured his back 
lifting weights in service in the report of accidental 
injury (VA Form VB 8-4176) that was received in December 
1961.  He also essentially asserted that his back 
complaints had continued since service in his prior claim.  
Accordingly, this assertion by the veteran as recorded by 
the examiner is not new.  Additionally, it is not 
probative evidence.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (evidence that is information recorded by a 
medical examiner without any additional medical comment 
does not constitute competent medical evidence).  
Furthermore, the examiner did not relate the veteran's 
back disorder to service.  Therefore, the VA examination 
is also not material.

An October 1953 VA hospital discharge summary was received 
in February 1987.  However, this same discharge summary 
was contained in the claims file and considered for the 
Board's prior decision.  Accordingly, this evidence is not 
new.  

Private medical records, dated from November 1985 to 
November 1986 were received in February 1987.  These 
records relate to general medical treatment.  A November 
1985 history does show the veteran reported injuring his 
back in service and having pain since.  However, the 
veteran previously indicated that he injured his back 
lifting weights in service in the report of accidental 
injury (VA Form VB 8-4176) that was received in December 
1961.  He also essentially asserted that his back 
complaints had continued since service in his prior claim.  
Accordingly, this assertion by the veteran as recorded by 
the examiner is not new.  Additionally, it is not 
probative evidence since it is essentially information 
from the veteran recorded by the clinician.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).  Furthermore, the medical 
records do not show that the veteran's back disorder is 
related to service.  Therefore, the medical records are 
also not material.

Private medical records, dated from August to November 
1985 and received in March 1987, are somewhat illegible 
but appear to show general medical and psychiatric 
treatment.  None of these records show that the veteran's 
current back disorder is related to service.  Accordingly, 
the records are not material.  

VA medical records, dated from September 1991 to November 
1993, were received.  These records show general medical 
treatment.  These records do not provide any evidence 
showing that the veteran's current back disorder is 
related to service and are thus not material.

An April 1995 statement from a private physician notes the 
veteran had been treated since November 1985 for multiple 
conditions including low back pain.  However, the 
statement does not relate the low back pain to service.  
Accordingly, the statement is not material to the issue of 
service connection.

VA medical records, dated from January 1994 to April 1995, 
were received in May 1995..  None of these records address 
the veteran's back complaints or the origin of any back 
disorder.  Accordingly, these VA records are not material.

A May 1995 statement from an individual who served with 
the veteran indicates the veteran was lifting weights and 
was wounded in the back.  The veteran previously indicated 
that he injured his back lifting weights in service in the 
report of accidental injury (VA Form VB 8-4176) that was 
received in December 1961.  Additionally, the service 
medical records show the veteran complained of back pain.  
Accordingly, this statement is cumulative of evidence of 
record and is thus not new.

Private medical records, dated from September 1989 to 
January 1990, were received in May 1995.  These records 
show general medical treatment and treatment of the back.  
However, these records do not show that the veteran' 
current back problems began in service or are related to 
service.  Accordingly, the records are not material.

The veteran received a VA examination in June 1995.  
However, this examination does not relate to the back.  
Accordingly, it is not material to the issue of service 
connection for a back disability.

A December 1995 statement from a private physician notes 
the veteran had been treated since November 1985 for 
multiple conditions including low back pain.  However, the 
statement does not relate the veteran's back problems to 
service.  Accordingly, the statement is not material to 
the issue of service connection.

VA radiology reports of the cervical and lumbar spine, 
dated in May 1999, were received.  These reports do not 
show that the veteran's back disorder was incurred in 
service or is related to service.  Accordingly, these 
reports are not material to the issue of service 
connection.

A May 1999 private radiology report shows studies of the 
sinuses and cervical spine.  The report does not provide 
any findings related to the back or a back injury in 
service.  Accordingly, the report is not material to the 
issue of service connection.

A February 2000 statement from a private physician notes 
the veteran had been treated since 1986 for severe lumbar 
strain.  However, the statement does not relate the 
veteran's back problems to service.  Accordingly, the 
statement is not material to the issue of service 
connection.

A March 2001 private medical statement indicates the 
veteran had low back pain since 1951 as per his service 
record.  The service medical records do show that the 
veteran had complaints of back pain in October 1950 and 
August 1951.  Therefore, this part of the physician's 
statement is not new.  Additionally, this same physician 
has indicated in other statements that he began seeing the 
veteran in 1985 which is more than 30 years following 
service.  Therefore, the history was presumably supplied 
by the veteran which does not become competent medical 
evidence simply because it is recorded by a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406 (1995).  
Furthermore, the assertion that a back disorder has 
continued since the inservice injury was previously 
considered and rejected by the Board.  Therefore, the 
physician's statement is not probative and is thus not 
material to the issue of service connection.  Reonal v. 
Brown, 5 Vet. App. 458 (1993).

The veteran received a VA genitourinary examination in 
April 2001.  However, the examination report provides no 
findings related to the back.  Accordingly, the 
examination report is not material.  

The evidence received since the last final disallowance of 
the veteran's claim is either not new or not material to 
the issue of service connection.  The evidence that has 
been received does not provide probative evidence that the 
veteran's back problems are related to service.  The 
evidence that was previously of record shows that the 
veteran had complaints of back pain in October 1950 and 
August 1951.  However, at a hospitalization in May 1952 
the physical examination which included the back was 
completely unremarkable and at discharge the clinical 
evaluation of the spine was normal.  Accordingly, the 
evidence received since the May 1986 disallowance does not 
bear directly and substantially upon the specific matter 
under consideration and is not so significant that it must 
be considered with other evidence in the record in order 
to fairly decide the merits of the service connection 
claim.  Therefore, this evidence is not new and material.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
Since new and material evidence has not been received, the 
claim for service connection for back disorder is not 
reopened.  38 U.S.C.A. § 5108 (West 1991).


ORDER

New and material has not been received and the claim for 
service connection for a back disorder is not reopened.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:


	(CONTINUED ON NEXT PAGE)



? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

